Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
Allowable Subject Matter
Claims 4-14 & 18-28 remain objected (e.g. allowable subject matter) to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting Rejection
Claims 1-3, 15-17 & 29-30 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 15 & 29-30 of copending Application No. 16/733,234 (reference application). 	Applicant amendments are sufficient to overcome double patenting grounds of rejection.
Prior Art Rejection
RESPONSE TO ARGUMENTS
	The examiner acknowledges the amendment of claims 1, 15 & 29-30.  Applicants arguments filed on (10/08/2021) have been fully considered but are deemed moot in view of 
ALLOWABLE SUBJECT MATTER
Claims 4-14 & 18-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-17 & 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over
Karasev et al. (U.S. Publication 2019/0147600) in view of NOWAKOWSKI et al. (U.S. Publication 2020/0086789)
As to claims 1, 15 & 29-30, Karasev discloses a method comprising: determining a 2D bounding box (2DBB) associated with a vehicle within a camera frame (114, Fig. 1 & [0029-0032] discloses a two-dimensional (2-D) bounding box 116 is shown identifying boundaries of the vehicle 108 in the image data 106.); and estimating a 3DBB associated with the vehicle based on the 2DBB and lane information (136, Fig. 1 & [0039] discloses a three-dimensional (3-D) bounding box 138 is illustrated as being associated with the vehicle 108.  In some instances, aspects of the operation 102, 112, and 126 can be repeated or performed continuously to determine updated object 
contact point(s) over time.), the 3DBB comprising a first box and a second box, the first box associated with a first portion of the vehicle and the second box associated with a second portion of the vehicle (Examiner submits a box comprises 4 sides, as such a 3D cube contains a plurality of boxes).
Karasev is silent to wherein the lane information comprises information on road geometry of one or more lanes within a field of view of one or more sensors of an ego vehicle.
However, NOWAKOWSKI’s [0030], (404, Fig. 4) & Fig. 1-2 discloses wherein the lane information comprises information on road geometry of one or more lanes within a field of view of one or more sensors of an ego vehicle. ([0030] discloses an ego vehicle detecting a relevant left turn maneuver wherein the camera based analysis determines lane markings (e.g. information) and road geometry using sensors)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Karasev’s disclosure to include the above limitations in order to enhance automotive situational awareness thus improving traffic efficiency and safety (See Background).
As to claims 15 & 30, Karasev in view of NOWAKOWSKI discloses estimating a 3DBB associated with the vehicle based on the lane information. (Examiner submits x/y/z coordinates are associated with cars current location (e.g. lane)
As to claims 2 & 16, Karasev in view of NOWAKOWSKI discloses everything as disclosed in claim 1 & 15. In addition, Karasev discloses wherein the 2DBB bounds the vehicle (114, Fig. 1 & [0029-0032] discloses a two-dimensional (2-D) bounding box 116 is shown identifying boundaries of the vehicle 108 in the image data 106.), and/or wherein the first and second boxes together bound the vehicle. 
3 & 17, Karasev in view of NOWAKOWSKI discloses everything as disclosed in claim 1 & 15. In addition, Karasev discloses wherein the first and second boxes share a common edge. (136, Fig. 1 & [0039] discloses a three-dimensional (3-D) bounding box 138 is illustrated as being associated with the vehicle 108.  In some instances, aspects of the operation 102, 112, and 126 can be repeated or performed continuously to determine updated object contact point(s) over time.) (Examiner submits a box comprises 4 sides, as such a 3D cube contains a plurality of boxes).
CONCLUSION
No prior art has been found for claims 4-14 & 18-28 in their current form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661